Wilson, Judge:
This appeal for reappraisement has been submitted upon the following stipulation entered into between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto:
1. That the above entitled appeal for reappraisement is limited to the merchandise shipped by Hasegawa Shoten Go. of Japan.
2. That the said merchandise was appraised under Section 402(b) of the Simplification Act of 1956, Public Law 927, 84th Congress, 2nd Session.
3. That at the time of exportation to the United States, the prices at which such or similar merchandise was freely sold or offered for sale in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, were the unit invoice values plus packing charges as invoiced.
4. That the above entitled appeal for reappraisement as heretofore limited, is submitted on this stipulation.
On the agreed facts, I find and bold export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the value of the merchandise here involved and *415that such value in each case was the invoice unit value, plus packing charges, as invoiced.
Judgment will issue accordingly.